UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q o QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-19644 YOU On Demand Holdings, Inc. (Exact name of registrant as specified in its charter) Nevada 20-1778374 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 27 Union Square West, Suite 502 New York, New York10003 (Address of principal executive offices) 212-206-1216 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “larger accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 785,034,721 shares as of August 15, 2011. QUARTERLY REPORT ON FORM 10-Q OF YOU ON DEMAND HOLDINGS, INC. FOR THE PERIOD ENDED JUNE 30, 2011 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3 Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 PART II - OTHER INFORMATION Item 1. Legal Proceedings 35 Item1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. Removed and Reserved 35 Item 5. Other Information 35 Item 6. Exhibits 35 Signatures 36 References Except as otherwise indicated by the context, references in this report to (i) the “Company,” “we,” “us,” and “our” are to the combined business of YOU On Demand Holdings, Inc. (formerly China Broadband, Inc.), a Nevada corporation, and its consolidated subsidiaries; (ii) “Broadband Cayman” are to our wholly-owned subsidiary China Broadband, Ltd., a Cayman Islands company; (iii) “WFOE” are to our wholly-owned subsidiary Beijing China Broadband Network Technology Co., Ltd., a PRC company; (iv) “Jinan Broadband” are to our 51% owned subsidiary Jinan Guangdian Jia He Broadband Co. Ltd, a PRC company; (v) “Shandong Media” are to our 50% joint venture Shandong Lushi Media Co., Ltd., a PRC company; (vi) “AdNet” are to our wholly-owned subsidiary Wanshi Wangjing Media Technologies (Beijing) Co., Ltd. (a/k/a AdNet Media Technologies (Beijing) Co., Ltd.), a PRC company; (vii) “Sinotop Beijing” refers to Beijing Sino Top Scope Technology Co., Ltd, a PRC company controlled by Sinotop HK through contractual arrangements; (ix) “Sinotop HK” refers to Sinotop Group Limited, a Hong Kong company wholly-owned by CB Cayman; (x) “SEC” are to the United States Securities and Exchange Commission; (xi) “Securities Act” are to Securities Act of 1933, as amended; (xii) “Exchange Act” are to the Securities Exchange Act of 1934, as amended; (xiii) “PRC” and “China” are to People’s Republic of China; (xiv) “Renminbi” and “RMB” are to the legal currency of China; (xv) “U.S. dollar,” “$” and “US$” are to United States dollars; and (xvi) “VIEs” refers to our variable interest entities, including Jinan Broadband, Shandong Publishing and Sinotop Beijing. 2 Table Of Contents PART I — FINANCIAL INFORMATION Item 1. Financial Statements. YOU ON DEMAND HOLDINGS, INC. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 Page Consolidated Balance Sheets 4 Unaudited Consolidated Statements of Operations 5 Unaudited Consolidated Statement of Changes in Stockholders’ Equity and Comprehensive Loss 6 Unaudited Consolidated Statements of Cash Flows 7 Notes to Unaudited Consolidated Financial Statements 8 3 Table Of Contents YOU On Demand Holdings, Inc. and Subsidiaries (Formerly China Broadband, Inc.) CONSOLIDATED BALANCE SHEETS June30, December31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Marketable equity securities, available for sale Accounts receivable, net Inventory Licensed content, current - Prepaid expenses Loan receivable from related party Amounts due from shareholders Other current assets Total current assets Property and equipment, net Licensed content, non-current - Intangible assets, net Goodwill Amount due from non-controlling interest Investment in equity investment Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and liabilities Deferred revenue Loan payable Payable to Jinan Parent Other current liabilities Total current liabilities Contingent purchase consideration liability Deferred tax liability and uncertain tax position liability Total liabilities Commitments and Contingencies Convertible reedeemable preferred stock, $.001 par value; 50,000,000 shares authorized Series A - 7,000,000 shares issued and outstanding, liquidation preference of $3,500,000 Series B - 10,266,800 shares issued and outstanding, liquidation preference of $5,133,400 Shareholders' equity Common stock, $.001 par value; 1,500,000,000 shares authorized, 785,034,721 and 660,768,748 issued and outstanding Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total YOU On Demand shareholders' equity Noncontrolling interests Total shareholders' equity Total liabilities and shareholders' equity $ $ See notes to consolidated financial statements. 4 Table Of Contents YOU On Demand Holdings, Inc. and Subsidiaries (Formerly China Broadband, Inc.) CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, Revenue $ Cost of revenue Gross profit Selling, general and adminstrative expenses Professional fees Depreciation and amortization Impairments of long-lived assets Loss from operations ) Interest & other income / (expense) Interest income Interest expense ) Right to purchase shares ) - ) - Change in fair value of warrant liabilities - - Change in fair value of contingent consideration ) - ) - Gain on sale of securities - - Loss on equity investment ) - ) - Other ) Net loss before income taxes and noncontrolling interest ) Income tax benefit Net loss, net of tax ) Plus:Net loss attributable to noncontrolling interests Net loss attributable to YOU On Demand shareholders $ ) $ ) $ ) $ ) Net loss per share Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding Basic Diluted See notes to consolidated financial statements. 5 Table Of Contents YOU On Demand Holdings, Inc. and Subsidiaries CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY AND COMPREHENSIVE LOSS For the Periods Ended June 30, 2011 (Unaudited) and December 31, 2010 Common Shares Par Value Additional Paid-in Capital Accumulated Deficit Accumulated Other Comprehensive Income(loss) YOU On Demand Shareholders' (Deficit)/Equity Noncontrolling Interest Total Equity Comprehensive Loss Balance December 31, 2009 $ $ $ ) $ $ ) $ $ $ ) Shares issued as payment for convertible note interest - - - Stock option compensation expense - Interest expense related to discount and beneficial convertible features in connection with convertible note and warrants issuance - Common shares issued for services - - - Other adjustment - Common shares issued for cash - - - Beneficial conversion feature of Series A and Series B preferred stock issued - Warrants issued with common stock, Series A and Series B preferred stock - Common shares and warrants issued and costs related to the conversion of convertible notes - - - Warrants issued to placement agent - Issuance costs related to the issuance of shares and warrants - - ) - - ) - ) Warrant liability reclassified to equity - Shares issued for Sinotop Group Ltd acquisition - - - Warrants and options issued for Sinotop Group Ltd acquisition - Sinotop Beijing joint venture - Shares issued in warrant exchange ) - Comprehensive loss: Net loss - - - ) - ) Foreign currency translation adjustments - ) ) Unrealized gain on marketable equity securities - ) ) - ) ) Balance December 31, 2010 $ $ $ ) $ ) Common shares issued for services - - - Warrants issued for service - Stock option compensation expense - Right to purchase shares - Stock warrants issued pursuant to licensed content - Common shares issued for cash - - - Issuance costs related to the issuance of shares - - ) - - ) - ) Contribution from noncontrolling interest - Comprehensive loss: Net loss - - - ) - ) Foreign currency translation adjustments - ) Unrealized loss on marketable equity securities - ) ) - ) ) Balance June 30, 2011 $ $ $ ) $ ) See notes to consolidated financial statements. 6 Table Of Contents YOU On Demand Holdings, Inc. and Subsidiaries CONSOLIDATED STATEMENT OF CASH FLOW Six Months Ended June 30, June 30, Cash flows from operating Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided byoperating activities Stock compensation expense Interest expense related to discount and beneficial convertible featuresin connection with convertible note and warrant issuance - Depreciation and amortization Noncash interest expense - original issue discount - Deferred income tax ) ) Gain on sale of marketable equity securities - ) Change in fair value of warrant liabilities - ) Change in fair value of contingent consideration liability - Cost of right to purchase shares - Adjustment to foreign currency translation account - Impairment charge to Shandong Media intangibles - Impairment charge to Jinan Broadband equipment - Impairment charge to Sinotop equipment - Impairment charge to AdNet assets, net of cash - Change in assets and liabilities, Accounts receivable ) Inventory ) Prepaid expenses and other assets ) Accounts payable and accrued expenses Deferred revenue ) Other ) - Net cash (used in) provided byoperating activities ) Cash flows from investing activities: Proceeds from sale of marketable equity securities - Acquisition of property and equipment ) ) Loan to Sinotop Group Ltd - ) Loan advances to Shandong Media shareholders ) ) Investments in intangibles ) - Other ) - Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from sale of equity securities - Proceeds from issuance of convertible notes payable - Costs associated with financings and share issuances ) - Proceeds from Jinan Parent - Payments to Jinan Parent - ) Net cash provided by financing activities Effect of exchange rate changes on cash ) ) Netincrease (decrease)in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Cash Flow Information: Cash paid for taxes $
